UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1743



LUZ D. WICKS,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-96-1022-4-6JI)


Submitted:   October 28, 1997             Decided:   December 9, 1997


Before ERVIN and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Luz D. Wicks, Appellant Pro Se. Ronald Lamar Paxton, UNITED STATES
DEPARTMENT OF HEALTH & HUMAN SERVICES, Atlanta, Georgia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming the

decision of the Commissioner which denied Appellant disability

insurance benefits but granted supplemental insurance benefits. We

have reviewed the record and the district court's order accepting

the recommendation of the magistrate judge and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Wicks v. Apfel, No. CA-96-1022-4-6JI (D.S.C. May 2, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2